Citation Nr: 1729015	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  11-28 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension (SMP) based on need for aid and attendance/housebound benefits, for substitution purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to December 1974.  The Veteran died in February 2017, and the Appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction has since been transferred to the RO in St. Petersburg, Florida.

This claim was originally before the Board in April 2014, where the issue was remanded for additional development.  The claim returned to the Board in March 2017, where it was dismissed on the grounds that, due to the Veteran's death, the Board no longer had jurisdiction to adjudicate the merits of the appeal at that time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).  

On April 3, 2017, the Veteran's spouse filed a request to be substituted for the Veteran to continue his appeal.  On April 17, 2017, the RO determined that she was an eligible substitute.  38 C.F.R. § 3.1010 (2016).  The matter has since been returned to the Board for appellate review. 


FINDING OF FACT

The Veteran did not have a factual need for regular aid and attendance and was not bedridden or housebound.





CONCLUSION OF LAW

The criteria for SMP based on need for aid and attendance/housebound benefits have not been met.  38 U.S.C.A. § 1114, 1521 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2014, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) to obtain any records pertaining to the Veteran in the possession of the Social Security Administration (SSA), as it was believed that the Veteran had applied for SSA disability benefits.  SSA responded in September 2014, finding that no records were available.  As the record indicates that there are no outstanding SSA records to obtain, the Board finds that no further action to obtain records from SSA is necessary.  

Although the Veteran's representative has asserted that the VA examiner was biased, he has provided no detail as to this assertion.  Moreover, the examination itself appears thorough and complete.  No other issues with the duty to notify or duty to assist have been raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran claimed, prior to his death, that he was entitled to special monthly pension based on the need for aid and attendance or by reason of being housebound.  

An increased rate of pension is available, in the form of a special monthly pension, when an otherwise eligible veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. 
 § 1521; see also 38 C.F.R. §§ 3.351.  In this case, the Veteran did not have a disability rated as permanent and total prior to his death.  Therefore, the issue is whether special monthly pension by reason of the need for aid and attendance or being housebound was warranted.

A veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a); 38 C.F.R. § 3.351(c).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others. In making such determinations, consideration is given to such conditions as: inability of the claimant to dress and undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 

"Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).  In addition, any determination that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the Veteran's condition is such as would require him to be in bed.  It must be based on the actual requirement of personal assistance from others.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In an October 2011 statement, the Veteran contended that he qualified for special monthly pension on the basis needing aid and attendance based on his disabilities, which the Board notes were primarily his low back disability and accompanying complications during the course of his appeal.  The Veteran expressed difficulty preparing meals, dressing, bathing, and managing his medication.  

A VA treatment record dated February 2009 notes the Veteran reporting that he used a walker and a cane at home, and could walk about 20 minutes before needing to stop.  A September 2010 VA treatment record notes that the Veteran spent time fishing, as well as trying to stay active with the assistance of his wife.  A May 2012 VA kinesiotherapy record notes the Veteran receiving an adjustment to his cane, where he demonstrated ambulating with it for 40 feet.  A June 2014 VA treatment record notes the Veteran reporting that he walks outside of a room at least twice a day and within a room at least once every two hours, and there were no limitations in his ability to change and control his body position.  The Veteran's nutrition was noted as excellent. 

The Veteran received a VA examination for housebound status or permanent need for regular aid and attendance in November 2009.  This examination reflected that the Veteran did not live in a nursing home, was not legally blind, was capable of self-care, and could perform all functions including self-feeding, preparing meals, bathing and tend to other hygiene needs, and manage his medication and financial affairs.  The examination report further noted that the Veteran was not bedridden, and could travel beyond his home for 5 or 6 blocks with a cane for assistance.  There was limited range of motion of his cervical and thoracolumbar spine due to lumbar pain.  While there were "variable" restrictions in the range of motion of the lower extremities due to lumbar pain, his upper extremities were normal.  The Veteran's balance was noted as poor due to his lumbar disability and alcohol dependence. 

The Veteran was afforded a VA compensation and pension (C&P) examination in March 2010.  The examiner noted that the Veteran arrived to the examination in a private vehicle driven by his wife, and that he presented in a mechanical VA wheelchair.  The Veteran reported that, at home, he ambulated with a walker or a one-prong cane.  During the examination he was able to ambulate by himself "just several steps" and was able to dress, undress himself, and fasten a few buttons.  He stated that he spent most of his time in the house but did go shopping with the aid of a walker.  He stated that his wife prepared meals and provided partial assistance showering and sometimes with fastening buttons.  The examiner noted that the Veteran appeared able to protect himself from the dangers of daily living, was not bedridden, did not have impaired vision, and appeared able to handle his financial affairs.  The examiner opined that, although he needed some partial assistance, the Veteran did not need permanent assistance of another person to attend to the ordinary actives of daily living.  

At his second VA examination for housebound status or permanent need for regular aid and attendance in September 2010, the examination reflected that the Veteran did not live in a nursing home, was not legally blind, and could perform functions that included self-feeding, preparing meals, and medication and financial management.  While the examiner did mark "yes" to the question of whether the Veteran needed assistance in bathing and tending to other hygiene needs, no further explanation was provided as required.  The examination report further noted that while the Veteran was not bedridden, he traveled beyond his home infrequently as assistance was always needed.  There was restricted range of motion of his cervical and thoracolumbar spine due to his lumbar disability.  While there were limited restrictions in the range of motion of the lower extremities due to his lumbar disability, sciatica, and neuropathy, his upper extremities were normal.  A history of hepatitis C, which was active at the time, was also noted. 

Upon Board remand, the Veteran was afforded an additional VA C&P examination in December 2014.  The Board notes, initially, that an adequate physical examination of the Veteran's extremities and spine could not be performed, as the Veteran again presented to the examination in a VA wheelchair which he asserted he could not get out of due to pain.  The examiner noted that the Veteran did not have an actual wheelchair at home, and that he reported primarily using a single prong cane for support when walking or standing due to his back disability and related symptoms.  Upon examination, the examiner noted that the Veteran was not bedridden or hospitalized, did not have corrected vision of 5/200 or worse, and was capable of managing his own financial affairs.  While the Veteran did not report dizziness or memory loss, he reported occasional loss of balance.  The Veteran was noted as capable of walking a few hundred yards with his assistive devices, but without the need for the assistance of another person.  He stated he often left the house to "go sight-seeing," and his wife would drive.  The Veteran reported needing assistance with bathing.  Based on the examination, the examiner opined that despite the Veteran's chronic pain and inability to get out of the wheelchair due to his lumbar spine disabilities and related complications, the Veteran was in no apparent distress, and that he was capable of feeding, grooming, dressing, and toileting himself, with some assistance needed in bathing.   

Based on the foregoing, the Board finds that the preponderance of the evidence is against entitlement to a special monthly pension based on the need for regular aid and attendance, or by reason of being housebound.  Although the Board notes the Veteran's reports of needing assistance bathing and dressing, and that his wife prepared his meals, the Veteran nonetheless could feed, groom and toilet himself.  The Board also acknowledges the Veteran's use of a cane and occasional walker for ambulation, but notes that the Veteran could travel beyond his home with his wife's assistance, and the examiners noted the Veteran could manage his own financial affairs.  The Veteran was not bedridden and did not occupy a nursing home.  The Veteran was also noted as not legally blind.  While there was limitation in the range of motion of his spine and lower extremities, the Veteran had normal function of his upper extremities and could therefore feed himself.  Thus, the Board does not find that the Veteran's limitations rendered him so helpless as to need regular aid and attendance, or that his disabilities rendered him substantially confined to his dwelling or the immediate premises.  

To the extent any of the Veteran's lay assertions contradict the VA examiners' findings, they are outweighed in probative value by such findings because the VA examiners have greater training, knowledge, and experience in assessing disabilities than did the Veteran.  As there is no medical evidence in significant conflict with the opinions of the VA examiners, the most probative evidence is against the claim.  

In sum, the preponderance of the evidence is against the Veteran's claim for SMP based on the need for the regular aid and attendance of another person or being housebound.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to special monthly pension (SMP) based on need for aid and attendance/housebound benefits, for substitution purposes, is denied.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


